DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-14 depend upon claim 12. 
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JPS63152632 published 6 Oct. 1988 as translated by Google (hereafter ‘632) and further in view of Parkinson et al. US 2008/0226920 (hereafter Parkinson).


‘632 further teaches where the elastically deformable membrane is an elastic member (page 3).
‘632 does not teach the at least one membrane consists at least in certain portions of a material with a lower density than water and/or is provided with at least one float, which has a lower density than water, wherein the at least one membrane has at least in certain portions a multilayered structure, wherein floats, which have a lower density than water, are enclosed between two layers of the at least one membrane.
Parkinson teaches an elastic membrane member (¶1-5) wherein the at least one membrane consists at least in certain portions of a material with a lower density than water and/or is provided with at least one float (¶11-14, where the layers are less than 1 g/mL), which has a lower density than water, wherein the at least one membrane has at least in certain portions a multilayered structure, wherein floats (¶18, layer A), which have a lower density than water, are enclosed between two layers (¶18, sandwiching layers B) of the at least one membrane. Parkinson teaches where the elastic membrane member has excellent physical properties (¶3).


Regarding claim 12, ‘632 in view of Parkinson teach all the limitations of claim 11. ‘632 further teaches wherein the at least one carrier plate and the at least one membrane are formed as disks (as shown in Fig 1), for example circular disks, which in the unloaded state lie at least in certain regions one on top of the other (as shown in Fig 2) and which are hermetically connected to one another at their outer periphery (as shown in Fig 3 where the gas exits only through the pores of disc 3).

Regarding claim 13, ‘632 in view of Parkinson teach all the limitations of claim 12. ‘632 further teaches wherein the at least one carrier plate and the at least one membrane are connected to one another at their outer periphery (as shown in Figs 2-3) by means of a clamping element (clamping element at edge of disc 4).

Regarding claim 15, ‘632 in view of Parkinson teach all the limitations of claim 11. ‘632 further teaches wherein the at least one carrier plate consists of a stiffer material than the at least one membrane (as shown in Figs 2-3 where the membrane deforms but the plate does not), in particular of plastic or metal (page 3).



Regarding claim 20, ‘632 in view of Parkinson teach all the limitations of claim 11. 
‘632 does not teach wherein the at least one membrane is connected on its side facing away from the at least one carrier plate to at least one float, which has a lower density than water, and/or comprises an open or closed gas cushion.
Parkinson teaches wherein the at least one membrane is connected on its side facing away from the at least one carrier plate to at least one float (bottom layer B of ¶18), which has a lower density than water (¶15). Parkinson teaches where the elastic membrane member has excellent physical properties (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic membrane member of ‘632 (4) by incorporating the material of the Parkinson member (¶18) in order to have excellent physical properties (¶3)
The modification would result in wherein the at least one membrane is connected on its side facing away from the at least one carrier plate to at least one float, which has a lower density than water, and/or comprises an open or closed gas cushion.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JPS63152632 published 6 Oct. 1988 as translated by Google (hereafter ‘632) in view of Parkinson et al. US 2008/0226920 (hereafter Parkinson) as applied to claim 12 above, and further in view of Loughridge US 3,953,554 (hereafter Loughridge).

Regarding claim 14, ‘632 in view of Parkinson teach all the limitations of claim 12. ‘632 further teaches where the wherein the at least one carrier plate and the at least one membrane are connected to one another at their outer periphery (as shown in Figs 2-3).
‘632 does not teach wherein the at least one carrier plate and the at least one membrane are connected to one another at their outer periphery by means of an adhesive bond and/or welded joint.
Loughridge teaches a diffuser for aeration wherein an adhesive bond and/or weld joint is recognized in the art as being equivalent to mechanical fasteners or the like (col 2 lines 56-65).
MPEP §2144.06 states that where the prior art recognizes equivalents known for the same purpose, a prima facie case of obviousness exists for substituting the equivalents. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the ‘632 plate/membrane (as shown in Figs 2-3) by incorporating the adhesive and/or 
The modification would result in wherein the at least one carrier plate and the at least one membrane are connected to one another at their outer periphery by means of an adhesive bond and/or welded joint.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JPS63152632 published 6 Oct. 1988 as translated by Google (hereafter ‘632) in view of Parkinson et al. US 2008/0226920 (hereafter Parkinson) as applied to claim 11 above, and further in view of Sheckler et al. US 5,215,686 (hereafter Sheckler).

Regarding claim 16, ‘632 in view of Parkinson teach all the limitations of claim 11. ‘632 further teaches where the plate can be ceramic (page 3).
‘632 does not teach wherein the at least one carrier plate is provided with a coating and/or finish that is conducive to gas bubbles forming droplets.
Sheckler teaches a ceramic diffuser (col 1 lines 5-10) wherein the at least one carrier plate is provided with a coating and/or finish that is conducive to gas bubbles forming droplets (col 5 lines 34-43) Sheckler teaches where the ceramic coated diffuser has an increased gas transfer efficiency (col 1 lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic diffuser of ‘632 (3) by .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JPS63152632 published 6 Oct. 1988 as translated by Google (hereafter ‘632) in view of Parkinson et al. US 2008/0226920 (hereafter Parkinson) as applied to claim 11 above, and further in view of Yeung et al. WO 2016/041488 published 24 Mar. 2016 filed 15 Sep. 2015 (hereafter Yeung).

Regarding claim 17, ‘632 in view of Parkinson teach all the limitations of claim 11.
‘632 does not teach wherein the at least one carrier plate is provided with a coating and/or finish that counteracts bacterial accretions, contaminations and/or depositions.
Yeung teaches a coating for porous material which does not change the pore related properties while providing antimicrobial performance (page 12 lines 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of ‘632 (3) by incorporating the porous media coating of Yeung in order to provide antimicrobial performance without changing the pore related properties (page 12 lines 18-25).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the closest prior art is JPS63152632 and US 2008/0226920. JPS teaches an aeration element with at least one gas port, at least one carrier plate, and at least one elastically deformable membrane. US teaches a multilayered membrane with a density of less than water. No prior art, alone or in combination, teaches wherein air bubbles are enclosed between two layers of the at least one membrane. The modification would not have been obvious because the prior art does not recognize a desire to have air bubbles within the membrane layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776